Citation Nr: 1708471	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-36 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability evaluation for Hepatitis C and residuals thereof.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2009, the Veteran testified at a hearing before the undersigned. 

In April 2009, the Board denied service connection for psychiatric disorders and remanded the claim of service connection for Hepatitis C. 

In a June 2010 Order from the United States Court of Appeals for Veterans Claims (Court), that adopted a June 2010 of Joint Motion for Remand (JMR), the Court vacated and remanded the April 2009 Board decision to the extent that it denied service connection for the Veteran's psychiatric disorders. 

In December 2010, the Board denied the claim of service connection for Hepatitis C and remanded the claims of service connection for psychiatric disorders for additional development.

In an April 2011 Order from the Court, which adopted another JMR, the Court vacated and remanded the December 2010 Board decision to the extent that it denied service connection for Hepatitis C.

By a September 2011 decision, the Board remanded the claim of entitlement to service connection for Hepatitis C for additional development.

In a December 2012 decision, the Board denied service connection for Hepatitis C and remanded the claim for a psychiatric disorder, to include PTSD, for further development.  

The Veteran again appealed the Board decision denying service connection for Hepatitis C to the Court and the Court pursuant to the July 2013 JMR again remanded the issue of service connection for Hepatitis C to the Board for actions consistent with the JMR.  

In an April 2014 decision, the Board granted service connection for Hepatitis C and remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  

In a May 2014 rating determination, the RO effectuated the Board's April 2014 decision and granted service connection for Hepatitis C, assigning an initial noncompensable disability evaluation for Hepatitis C, with an effective date of September 12, 2008.  Thereafter, the Veteran perfected his appeal on the issue of a higher initial evaluation.  

The requested action required in the April 2014 Board decision as it relates to the issue of an acquired psychiatric disorder, to include PTSD, has been performed and complies with the Board's directives.  The matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and credible evidence supports the Veteran's claimed in-service stressor-personal assault/harassment. 

2.  The Veteran has been diagnosed with PTSD and depressive disorder as the result of military personal trauma.

3.  Since the effective date of the award of service connection, the Veteran's Hepatitis C has not resulted in intermittent fatigue, malaise, and anorexia, or; incapacitating episodes having a total duration of at least one week.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, to include PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  The criteria for an initial compensable rating for Hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, because the Board is granting the full benefit (service connection) sought on appeal, as it relates to PTSD, the claim is substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the Hepatitis C claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006). 

Moreover, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the February 2009 Board hearing, as well as written statements provided by the Veteran and his attorney.  The Board finds that no additional AOJ action on either claim herein decided, prior to appellate consideration, is required. 

The Veteran has been afforded several VA examinations relating to the claimed Hepatitis C.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that a further examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843  (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) regarding a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  Although the Veteran alleges various harassments/assaults occurred and he was fearful, the amended provisions do not apply to his claim.  The plain meaning of 38 C.F.R. § 3.304 (f)(3) is that it applies to fear of hostile military or terrorist activities, not fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012). 

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304 (f)(4) to 38 C.F.R. § 3.304 (f)(5).  However, the substance of that provision has not changed.

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5) (redesignated, as of July 13, 2010).

The Veteran maintains that he currently has PTSD as a result of several in-service stressors.  Throughout the appeal, in written statements and testimony, the Veteran had cited to several stressors in support of his claim for PTSD.  The Veteran has indicated that he served in very tense times, with a lot of racism, unfair practices and things of that nature.  He has testified that he thought he was in a foreign land the way the drill instructors come at you with the verbal abuse, spitting in your face and grabbing and kicking you.  He has also reported being choked by his drill Sergeant to the point that he was almost unconscious.  He has also testified as to having had an M-14 rifle shoved into his left clavicle by his Sergeant.  He indicated that he did not receive treatment for either of these incidents as there would be consequences for having sought such treatment.  

In support of his claim, the Veteran submitted a February 2009 letter from his VA treating psychologist who indicated that he had been under the care of the VA outpatient mental health with a diagnosis including PTSD as of March 2007.  She noted that the Veteran met the diagnostic criteria for PTSD as a direct result of military service.  He reported thoughts/nightmares regarding experiences that occurred when he was in the military, including witnessing two comrades nearly drown while in training.  The treating psychologist also noted the Veteran reporting being exposed to live rounds of ammunition during training exercises on numerous occasions.  The Veteran indicated that these experiences left him feeling horror, fear, and helplessness 

In an October 2014 statement, the Veteran's ex-wife submitted a letter noting the Veteran's PTSD symptoms and referencing the choking incident reported by the Veteran throughout the appeal.  She stated "Do you really think a military leader would document that he choked a 17 year old".  

In a May 2015 report, an additional VA psychologist indicated that the Veteran had been receiving mental health services to address military related PTSD in the Psychological Residential Rehabilitation Treatment Program at the Biloxi VA MHC.  She noted that the Veteran had been receiving mental health care from VA since 2004 for PTSD related to his military training experiences.  She noted that the Veteran was in the Marine Corps and served from 1972 to 1974.  She stated that during his basic training, the Veteran was exposed to repeated episodes of criterion A traumatic events.  She opined that based upon clinical interview, mental status examination, review of records, and PTSD-IOD initial assessment, the Veteran was experiencing a number of symptoms related to PTSD and depression.  She noted that the Veteran described recurrent, involuntary and intrusive recollections of the events, as well as distressing dreams three to four times per week.  She observed that the Veteran reported feeling as though the event was recurring during his dreams.  He also reported dissociative reactions (e.g. flashbacks) which occurred about two times per month when triggered by thoughts of his experience and being reminded of military experiences.  She indicated that being reminded of the trauma caused anxiety and depression.  

In conjunction with the April 2014 Board remand, the Veteran was afforded a VA examination in March 2016.  Following examination, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  He indicated that the current diagnoses included a stimulant use disorder, a cannabis disorder, an alcohol use disorder, and an unspecified personality disorder.  

The examiner noted that the Veteran reported he was choked until he was almost dead the day before graduation from bootcamp training.  He stated that he was almost out and that he had messed on himself.  He further reported having a M14 slammed into his left clavicle during boot camp training.  He stated that he crawled through excrement because he was ordered to do so.  He indicated that all his trouble in other commands was because they had rank and he was black.  He stated that there was a lot of abuse going on at that time.

Following examination of the Veteran and review of the file, the examiner indicated that the Veteran's current symptoms met the DSM-5 diagnostic criteria for the diagnoses of Unspecified Personality Disorder, Stimulant Use Disorder, Cannabis Use Disorder, and Alcohol Use Disorder based on clinical interview, review of records, and diagnostic testing.  She stated that the Veteran did not meet criteria for the diagnosis of PTSD based on objective testing.  She reported that there was no data to support a diagnosis of PTSD.  She noted that the Veteran completed the Personality Diagnostic Questionnaire-4 (PDQ-4) as a screening for traits of personality disorder and that the Veteran's overall score on the PDQ-4 exceeded the recommended cut score for the consideration of a personality disorder.  She stated that the Veteran endorsed a clinically significant number of traits of several personality disorders, which was consistent with the Veteran's current presentation, reported psychological functioning, and reported developmental history.  She indicated that due to the degree of convergent evidence obtained, the results of the PDQ-4 were considered at least as likely as not valid, and a diagnosis of unspecified personality disorder was included.  

The examiner indicated that the Veteran exhibited traits of personality disorder including emotional dysregulation and poor coping skills.  His chronic use of alcohol, cocaine, and cannabis were indicative of his poor coping skills and exacerbated the emotional symptoms he already had due to personality disorder.  She stated that his diagnosis of a personality disorder was not considered a disability for which service-connected benefits were payable as this was a constitutional or developmental disorder.  She noted that personality disorders were developmental in nature, often traceable back to adolescence or early adulthood; therefore, they were considered to preexist military service.  She further indicated that his chronic use of alcohol and illegal drugs was considered to be willful misconduct and were not compensable under VA standards.  She reported that his drug and alcohol use were unrelated to his military service.  She stated that her opinion was based upon a review of the Veteran's C/E-file, CPRS mental health records, objective test results from this examination, diagnostic clinical interview and training, and her experience.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD, and whether his PTSD is related to service.  As noted above, the March 2016 VA examiner opined that the Veteran did not meet the criteria for PTSD and that the Veteran met the diagnostic criteria for an unspecified personality disorder, stimulant use disorder, cannabis use disorder, and alcohol use disorder based on clinical interview, review of records, and diagnostic testing.  As to the diagnosis of a personality disorder, the examiner relied heavily upon diagnostic testing, which the Board notes was found to only be at least as likely as not valid, leaving the possibility of the results being at least as likely not valid.  However, the record also reveals that numerous VA treatment records have diagnosed the Veteran with PTSD due to inservice incidents, including trauma, with said diagnoses being rendered by VA physicians and psychiatrists.  Moreover, the Veteran has submitted two separate reports from his treating VA physicians diagnosing him with PTSD due to inservice stressors, to include the incidents reported by the Veteran in basic training.  

Finally, the Board also finds that there is credible supporting evidence that the Veteran's claimed in-service stressors occurred.  He has credibly reported the incidents surrounding his personal trauma, with VA treating physicians having indicated that the Veteran has PTSD due to the inservice trauma.  See 38 C.F.R. § 3.304(f)(5).  The inservice assault incidents are also corroborated by the Veteran's ex-wife in her October 2014 statement.  

In addition to PTSD, the Veteran is shown to have a current diagnosis of depression.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.   See Clemons, 23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder that generally includes depression and anxiety.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  For these reasons, the Board finds that an acquired psychiatric disorder, to include PTSD and depressive disorder, is related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hepatitis C

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C .F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's Hepatitis C disability has been continuously evaluated under the provisions of Diagnostic Code 7354 throughout the appeal period.  38 C.F.R. § 4.114, Diagnostic Code 7354.  Under this Code, nonsymptomatic is rated as noncompensable (i.e., 0-percent) disabling.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  A 20 percent evaluation is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  A 40 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.  The highest rating of 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Note (1) in DC 7354 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.). 

Note (2) in DC 7354 indicates that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Id.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  Id.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7. 

The Veteran maintains that the symptomatology associated with his service-connected Hepatitis C warrants an evaluation in excess of that which has currently been assigned.  

Treatment records associated with the file reveal that the Veteran was seen in August 2008, after having been diagnosed with Hepatitis C.  At that time, the Veteran denied having dyspnea, dyspnea on exertion, change in appetite, dysphagia, heartburn, abdominal pain, belching/gas, hematemesis, hematochezia, melena, jaundice, change in bowel habits, constipation, chronic laxative use, diarrhea, dysuria, urinary frequency, nocturia, urgency, hematuria, or incontinence,  

At the time of a February 2010 hepatology visit, the Veteran indicated that he was having little side effects from treatment.  He rated, on a scale of 0 to 10, diarrhea at 0, nausea at 0, vomiting at 1, myalgia at 0, loss of appetite at 0, fatigue at 0, and joint aches at 0.  

At the time of a July 2011 visit, the Veteran was noted to be a null responder with new treatment not offering good results to null responders.  This was explained to the Veteran in depth.  The physician noted that there was a risk of developing resistance if the treatment was taken and he did not obtain systemic vascular resistance.  The side effects of this medication were serious and there were many drug interactions. 

The Veteran was afforded a VA hepatitis examination in August 2012.  At the time of the examination, the Veteran reported that he had not received any treatment for his Hepatitis C since October 2010.  He stated that therapy did not change anything and his viral load had remained the same.  The examiner observed that an August 2011 CT scan of the abdomen had revealed mild hepatomegaly and stable hepatic hemangiomas.  The Veteran's symptoms were reported as asymptomatic.  

The Veteran was noted to have no signs or symptoms attributable to chronic or infectious liver disease, including no signs of fatigue, malaise, anorexia, nausea, vomiting, or weight loss.  There had also been no reports of incapacitating episodes in the past 12 months.  The examiner indicated that the Veteran's Hepatitis C did not impact his ability to work.  

In a September 2014 letter, the Veteran's wife indicated that the Veteran always loved to cook.  She noted in the last few years he had stopped cooking and did not like to eat like he used to.  She also noted that he was very sluggish.  She stated that trying to get him going was almost impossible.  She indicated that it was almost like he had flu-like symptoms.  

In an August 2015 letter, the Veteran indicated that he had muscle spasms in his lower legs feet and hands.  He reported that this happened 2-3 times per month where his legs would lock up and he could hardly move.  He indicated that the muscles in his legs, feet, arms, and hands ached all the time.  He stated that since 2004, he felt weak and tired constantly, and felt like he did not have the energy to go about his day.  He reported that he used to walk to the VA clinic from his ex-wife's house for his appointments, which was about 20 miles away.  It was difficult because of the pain he would experience in his feet but he pushed himself to do it.  He stated that since 2012 he could not do it anymore.  

He also reported that he felt he had lost his appetite.  He stated that he used to love to cook but now had no desire.  He noted that he mostly snacked rather than eat full meals.  He reported that his weight had varied from 208 to 220 lbs. since at least 2011, but probably before that.  He stated that when he was out in the sun, he would feel nauseous a few times a week, sometimes more than others.  He also reported that he would vomit once every two months and dry heave once or twice a month.  

In her September 2014 written argument, the Veteran's attorney noted the ex-wife's statement as well as the Veteran's above statement.  She further indicated that according the Mayo Clinic, symptoms of anorexia included fatigue, insomnia, irregular heart rhythm, low blood pressure, refusal to eat, irritability, and depressed mood.  Therefore, the Veteran's reported symptoms were suggestive of anorexia, which was a criteria for all compensable ratings contained within DC 7354.  

She further indicated that despite the 2012 VA examiner's notation that the Veteran did not suffer from any symptoms related to Hepatitis C, the evidence above indicated that there had been a material change in the Veteran's disability and that the current noncompensable disability rating was incorrect.  She also noted that the Veteran had reported not receiving treatment for Hepatitis C since 2011, explaining that his doctor was unwilling to try new medication given that the prior medication had proved ineffective.  She observed that this was consistent with a note made by the 2011 treating physician, who wrote that the Veteran was a null responder and that the new treatment did not offer a good result for null responders.  She requested that the Veteran be afforded a new VA examination.  

The Veteran was afforded an additional VA examination in March 2016.  The examiner indicated that the record had been reviewed.  It was noted that the Veteran was diagnosed with Hepatitis C in 2008.  The Veteran had not been seen by the VA hepatology Clinic since July 2011.  The examiner observed that VA treatment records since the 2012 examination were silent for complaints or symptoms pertaining to Hepatitis C.  The Veteran reported irregular food intake due to his homeless situation.  He noted that he had occasionally been given meal vouchers by VA social workers.  His condition was noted to have been stable since August 2012.  

The examiner indicated that continuous medication was not required for control of the Veteran's liver condition.  The examiner further indicated that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver disease.  The examiner reported that the Veteran had not had any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain in the past 12 months.  There were also no signs or symptoms attributable to cirrhosis of the liver.  The examiner observed that December 2014 CT results noted a hepatic lobe hemangioma that was smaller in size than reported in August 2011.  The examiner noted that the Veteran's liver condition did not impact his ability to work.

Based on a review of the relevant evidence, the Board concludes the Veteran is not entitled to a compensable rating for Hepatitis C.  In this regard, the 2012 and 2016 VA examiners specifically found that the Veteran did not exhibit any signs or symptoms of the condition, that he was not on medication, and that there had not been any incapacitating episodes in the prior 12 month periods.  Moreover, there were no findings of signs or symptoms related to Hepatitis C in any VA treatment records which have been associated with record.  The Veteran, by his own admission, has not sought treatment for his Hepatitis C since 2011.  While the Veteran has reported experiencing fatigue, malaise, and a loss of appetite, there have been no such findings in any VA treatment records attributed to his Hepatitis C nor we there any such findings at the time of the 2012 and 2016 VA examinations.  Although the Veteran's attorney has indicated her belief that the Veteran's reported symptoms are indicative of anorexia, there have been no such findings either in VA treatment records or at the time of either VA examination, with the VA examiners specifically indicating that there were no findings of anorexia.  

In assessing the severity of Veteran's Hepatitis C, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings, which, as indicated above, do not support assignment of a compensable rating pursuant to the applicable criteria at any point pertinent to the current claim on appeal.

For all the foregoing reasons, the Board finds that the claim for an initial compensable rating for service-connected Hepatitis C must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 ;4,.3; Gilbert, 1 Vet. App. at 53-56.

The above determination is based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's Hepatitis C been shown to be so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's Hepatitis C at all pertinent points.  As discussed above, the Veteran's hepatitis is manifested by his reports of fatigue, malaise, and loss of appetite.  In this regard, the Veteran's Hepatitis C disability symptoms are contemplated by the rating criteria.  In addition, as indicated, the rating schedule provides for a higher rating based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disabilities.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of any claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board notes that the VA examiners opined that the Veteran's Hepatitis C did not impact his ability to work, and the Veteran has not asserted that he is unable to work due to this disability.  Under these circumstances, the Board finds that a claim for a TDIU due to Hepatitis C has not been raised in conjunction with any current claim for a higher rating, and need not be addressed herein.



ORDER

Service connection for PTSD and depressive disorder is granted.

An initial compensable disability evaluation for Hepatitis C, and residuals thereof, is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


